DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
2.	Claims 23-25 and 27 are cancelled. 
3.  	Claims 1-22, 26, 28, and 29 are pending and presented for examination.

Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-22, 26, 28, and 29 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-6, 8-10, 12-18, 20-22, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al. US 2014/0046223 (hereinafter, Kahn), in view of Baechler US 2013/0289932 (hereinafter, Baechler).

8.  	Regarding claim 1, Kahn discloses a mobile user device (Fig. 2: mobile device 205) comprising:
 	a memory configured to store first-type sensor data ([0053]: The location based sensor 165 and inertial sensor 135 store sensor data 175 (e.g., acceleration measurement data and location information) in memory 110); and 
 	at least one processing core configured to compile a message based at least partly on the first-type sensor data, to cause the message to be transmitted from the mobile user device to a server external to the mobile user device ([0059], Fig. 2:  
Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205); 
 	receiving, responsive to the message, in the mobile user device, from the server [user activity statistics] ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time), and 
 	to derive an estimated activity type, using the executable program or the executable script, based at least partly on sensor data, for an activity which is ongoing or ended, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running ([0017], [0027]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0057], [0060], [0065]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)), where the Examiner interprets that the software (such as instructions run on a processing device) is equivalent to executable program or the executable script. 
 	receiving, responsive to the message, in the mobile user device, from the server user activity statistics as disclosed above. 
 	Kahn does not disclose:
 	receiving in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script.  
 	However, Baechler discloses:
 	 receiving in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script ([0015]-[0016]: motion sensor is adapted to a specific application by providing configuration data to it. The configuration data determines the way in which the one or more output signals of the accelerometer and/or the gyroscope are processed in order to obtain at least one motion parameter…possible examples of motion parameters that are determined by the motion sensor depending on the application at hand are stride speed, acceleration, velocity, stride distance, total distance, a cadence associated with pedalling, rowing, walking, running, cross-country skiing, roller skating, inline skating, ice skating, arm swinging or swimming stroke,…Further, [0033], [0035], [0068]: downloading a software module, which comprises at least a signal processing program and a transmission protocol program, from an application server to a sensor interfacing device or sensor hub, such as for instance a sports computer, a mobile phone or a portable digital assistant. (see also [0030]-[0031], [0085]).


9.	Regarding claim 2, Kahn in view of Baechler disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the machine readable instruction comprises set of at least two machine-readable characteristics, wherein each of the machine readable characteristics characterizes sensor data produced during a predefined activity type ([0027], [0060]: the motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities. Examples of user activities that can be identified include walking, running, rollerblading, bicycling, cross country skiing, and other repetitive motion-based activities. The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking). Examples of user activity statistics include data about recent workouts, distance traveled per workout, distance traveled per day, average speed, highest speed, average incline of surface traveled, etc.).

10.	Regarding claim 3, Kahn in view of Baechler disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the at least one processing core is configured to derive the estimated activity type at least in part by comparing, using the executable program or the executable script, the first-type sensor data, or a processed form of the first-type sensor data, to reference data ([0027]-[0030], [0062]: a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted. Alternatively, if a sufficient number of the motion criteria are satisfied, without a number of negative events, a step may be counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking (see [0060]).

11.	Regarding claim 4, Kahn in view of Baechler disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the first-type sensor data comprises acceleration sensor data ([0017]: a user activity is identified based on the accelerations).

Regarding claim 5, Kahn in view of Baechler disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the memory is further configured to store second-type sensor data, and wherein the at least one processing core is configured to derive the estimated activity type, using the executable program or executable script, based at least in part on the second-type sensor data ([0043], [0053]: the motion processor 120 is connected with the location processor 170. The location processor 170 may send location information and/or estimated user activity statistics (including estimated accuracies) to the motion processor 120. The motion processor 120 may compare the received data to the user activity and/or the user activity statistics estimated by the motion processor 120...For example, if the motion processor 120 had originally determined that the user activity is walking, and the location processor 170 reports with a high degree of accuracy that the user is traveling at a speed that exceeds a user's maximum walking speed, the motion processor 120 may determine that the user is running, or that the user is riding in a car) (see [0017]).

13.	Regarding claim 6, Kahn in view of Baechler disclose the mobile user device according to claim 4 as disclosed above. 
 	Kahn further discloses wherein the second-type sensor data is of a different type than the first-type sensor data ([0017]: user activity statistics include
periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information).

14.	Regarding claim 8, Kahn in view of Baechler disclose the mobile user device according to claim 5 as disclosed above. 
 	Kahn further discloses wherein the at least one processing core is configured to derive the estimated activity type at least in part by comparing the second-type sensor data, or a processed form of the second-type sensor data, to reference data, the reference data comprising reference data of a first type and a second type ([0043]: the motion processor 120 is connected with the location processor 170. The location processor 170 may send location information and/or estimated user activity statistics (including estimated accuracies) to the motion processor 120. The motion processor 120 may compare the received data to the user activity and/or the user activity statistics estimated by the motion processor 120. If the received data has a high accuracy and the user activity and/or estimated user activity statistic calculated by the motion processor 120 have a low accuracy, the motion processor 120 may determine a new user activity and/or estimate a new user activity statistic. For example, if the motion processor 120 had originally determined that the user activity is walking, and the location processor 170 reports with a high degree of accuracy that the user is traveling at a speed that exceeds a user's maximum walking speed, the motion processor 120 may determine that the user is running, or that the user is riding in a car) (see [0017]).

Regarding claim 9, Kahn in view of Baechler disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the at least one processing core is configured to present the estimated activity type to a user for verification ([0036], [0069]-[0070]: the motion processor 120 determines an accuracy of the calculated user activity statistics, as well as a confidence for the determined user activity. The accuracy can be determined based on the regularity (e.g., repeatability) of the user's motions, a number of positive events and negative events that are identified, motion criteria that are satisfied, etc…the accuracy/confidence of the user activity and the user activity statistics are reported as a percentage of certainty…the mobile device receives a user activity statistic that has been calculated).
 	
16.	Regarding claim 10, Kahn in view of Baechler disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the at least one processing core is configured to cause the memory to store, in a sequence of estimated activity types, the estimated activity type and a second estimated activity type ([0027], [0103]: The motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities. Examples of user activities that can be identified include walking, running, rollerblading, bicycling, cross country skiing, and other repetitive motion-based activities. The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking)).

18. 	Regarding claim 12, Kahn discloses a server apparatus (Fig. 2: server 210) comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the server apparatus at least to:
 	receive a message from a mobile user device (Fig. 2: mobile device 205) external to the server apparatus, the message comprising information characterizing first-type sensor data ([0059]: Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205);
 	determine, based at least partly on the first-type sensor data, an activity context ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…server 210 includes a remote calculating logic 235. Remote calculating logic 235 uses the received user activity statistics, acceleration measurement data, user characteristics, etc. to recalculate the user activity statistics), 
 	transmit, responsive to the message, to the mobile user device a [user activity statistics] ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time), and
 	the mobile user device machine-readable instruction configured to cause activity type determination in the activity context, wherein the machine-readable instruction comprises an executable program or executable script, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running ([0017], [0027]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0057], [0060]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)), where the Examiner interprets that the software (such as instructions run on a processing device) is equivalent to machine-readable instruction comprises an executable program or executable script. 
 	Kahn discloses transmit, responsive to the message, to the mobile user device a user activity statistics as disclosed above. 
 	Kahn does not disclose:
 	transmit to the mobile user device a machine-readable instruction, wherein the machine-readable instruction comprises an executable program or executable script.
 	However, Baechler discloses:
 	 transmit to the mobile user device a machine-readable instruction, wherein the machine-readable instruction comprises an executable program or executable script ([0015]-[0016]: motion sensor is adapted to a specific application by providing configuration data to it. The configuration data determines the way in which the one or more output signals of the accelerometer and/or the gyroscope are processed in order to obtain at least one motion parameter…possible examples of motion parameters that are determined by the motion sensor depending on the application at hand are stride speed, acceleration, velocity, stride distance, total distance, a cadence associated with pedalling, rowing, walking, running, cross-country skiing, roller skating, inline skating, ice skating, arm swinging or swimming stroke,…Further, [0033], [0035], [0068]: downloading a software module, which comprises at least a signal processing program and a transmission protocol program, from an application server to a sensor interfacing device or sensor hub, such as for instance a sports computer, a mobile phone or a portable digital assistant. (see also [0030]-[0031], [0085]).


19.  	Regarding claim 13, Kahn discloses a method, comprising:
 	storing first-type sensor data in a mobile user device ([0053]: The location based sensor 165 and inertial sensor 135 store sensor data 175 (e.g., acceleration measurement data and location information) in memory 110); and 
 	compiling a message based at least partly on the first-type sensor data;
causing the message to be transmitted from the mobile user device to a
server external to the mobile user device ([0059], Fig. 2: Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205); 
 	causing receiving, responsive to the message, in the mobile user device, from the server a [user activity statistics] ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time), and 
 	deriving an estimated activity type, using the executable program or the executable script, based at least partly on sensor data, for an activity which is ongoing or ended, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running ([0017], [0027]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0057], [0060], [0065]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)), where the Examiner interprets that the software (such as instructions run on a processing device) is equivalent to an executable program or executable script. 

 	Kahn does not disclose:
 	causing receiving in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script.  
 	However, Baechler discloses:
 	 causing receiving in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script ([0015]-[0016]: motion sensor is adapted to a specific application by providing configuration data to it. The configuration data determines the way in which the one or more output signals of the accelerometer and/or the gyroscope are processed in order to obtain at least one motion parameter…possible examples of motion parameters that are determined by the motion sensor depending on the application at hand are stride speed, acceleration, velocity, stride distance, total distance, a cadence associated with pedalling, rowing, walking, running, cross-country skiing, roller skating, inline skating, ice skating, arm swinging or swimming stroke,…Further, [0033], [0035], [0068]: downloading a software module, which comprises at least a signal processing program and a transmission protocol program, from an application server to a sensor interfacing device or sensor hub, such as for instance a sports computer, a mobile phone or a portable digital assistant. (see also [0030]-[0031], [0085]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to 

20.	Regarding claim 14, Kahn in view of Baechler disclose the method according to claim 13 as disclosed above. 
 	Kahn further discloses wherein the machine readable instruction comprises set of at least two machine-readable characteristics, wherein each of the machine readable characteristics characterizes sensor data produced during a predefined activity type ([0027], [0060]: the motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities. Examples of user activities that can be identified include walking, running, rollerblading, bicycling, cross country skiing, and other repetitive motion-based activities. The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking). Examples of user activity statistics include data about recent workouts, distance traveled per workout, distance traveled per day, average speed, highest speed, average incline of surface traveled, etc.).

Regarding claim 15, Kahn in view of Baechler disclose the method according to claim 13 as disclosed above. 
 	Kahn further discloses estimated activity type at least is derived at least in part by comparing, using the executable program or the executable script, the first-type sensor data, or a processed form of the first-type sensor data, to reference data ([0027]-[0030], [0062]: a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted. Alternatively, if a sufficient number of the motion criteria are satisfied, without a number of negative events, a step may be counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking (see [0060]).

22.	Regarding claim 16, Kahn in view of Baechler disclose the method according to claim 13 as disclosed above. 
 	Kahn further discloses wherein the first-type sensor data comprises acceleration sensor data ([0017]: a user activity is identified based on the accelerations).

23.	Regarding claim 17, Kahn in view of Baechler disclose the method according to claim 13 as disclosed above. 
([0043], [0053]: the motion processor 120 is connected with the location processor 170. The location processor 170 may send location information and/or estimated user activity statistics (including estimated accuracies) to the motion processor 120. The motion processor 120 may compare the received data to the user activity and/or the user activity statistics estimated by the motion processor 120...For example, if the motion processor 120 had originally determined that the user activity is walking, and the location processor 170 reports with a high degree of accuracy that the user is traveling at a speed that exceeds a user's maximum walking speed, the motion processor 120 may determine that the user is running, or that the user is riding in a car) (see [0017]).

24.	Regarding claim 18, Kahn in view of Baechler disclose the method according to claim 17 as disclosed above. 
 	Kahn further discloses wherein the second-type sensor data is of a different type than the first-type sensor data ([0017]: user activity statistics include
periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information).

Regarding claim 20, Kahn in view of Baechler disclose the method according to claim 17 as disclosed above. 
 	Kahn further discloses wherein the estimated activity type is derived at least in part by comparing the second-type sensor data, or a processed form of the second-type sensor data, to reference data, the reference data comprising reference data of a first type and a second type ([0043]: the motion processor 120 is connected with the location processor 170. The location processor 170 may send location information and/or estimated user activity statistics (including estimated accuracies) to the motion processor 120. The motion processor 120 may compare the received data to the user activity and/or the user activity statistics estimated by the motion processor 120. If the received data has a high accuracy and the user activity and/or estimated user activity statistic calculated by the motion processor 120 have a low accuracy, the motion processor 120 may determine a new user activity and/or estimate a new user activity statistic. For example, if the motion processor 120 had originally determined that the user activity is walking, and the location processor 170 reports with a high degree of accuracy that the user is traveling at a speed that exceeds a user's maximum walking speed, the motion processor 120 may determine that the user is running, or that the user is riding in a car).

26.	Regarding claim 21, Kahn in view of Baechler disclose the method according to claim 13 as disclosed above. 
([0036], [0069]-[0070]: the motion processor 120 determines an accuracy of the calculated user activity statistics, as well as a confidence for the determined user activity. The accuracy can be determined based on the regularity (e.g., repeatability) of the user's motions, a number of positive events and negative events that are identified, motion criteria that are satisfied, etc…the accuracy/confidence of the user activity and the user activity statistics are reported as a percentage of certainty…the mobile device receives a user activity statistic that has been calculated).

27.	Regarding claim 22, Kahn in view of Baechler disclose the method according to claim 13 as disclosed above. 
 	Kahn further discloses storing, in a sequence of estimated activity types, the estimated activity type and a second estimated activity type ([0027], [0103]: The motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities. Examples of user activities that can be identified include walking, running, rollerblading, bicycling, cross country skiing, and other repetitive motion-based activities. The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking)).

  	Regarding claim 26, Kahn discloses a non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause a mobile user device (Fig. 2: mobile device 205) to at least:
 	store first-type sensor data ([0053]: The location based sensor 165 and inertial sensor 135 store sensor data 175 (e.g., acceleration measurement data and location information) in memory 110); and 
 	compile a message based at least partly on the first-type sensor data;
causing the message to be transmitted from the mobile user device to a
server external to the mobile user device ([0059], Fig. 2: Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205); 
 	causing receiving, responsive to the message, in the mobile user device, from the server a [user activity statistics] ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time), and 
 	derive an estimated activity type, using the executable program or the executable script, based at least partly on sensor data, for an activity which is ongoing or ended, ([0017], [0027]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0057], [0060]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)), where the Examiner interprets that the software (such as instructions run on a processing device) is equivalent to an executable program or executable script.  
 	Kahn discloses cause receiving, responsive to the message, in the mobile user device, from the server user activity statistics as disclosed above.
 	Kahn does not disclose:
 	cause receiving in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script.  
 	However, Baechler discloses:
 ([0015]-[0016]: motion sensor is adapted to a specific application by providing configuration data to it. The configuration data determines the way in which the one or more output signals of the accelerometer and/or the gyroscope are processed in order to obtain at least one motion parameter…possible examples of motion parameters that are determined by the motion sensor depending on the application at hand are stride speed, acceleration, velocity, stride distance, total distance, a cadence associated with pedalling, rowing, walking, running, cross-country skiing, roller skating, inline skating, ice skating, arm swinging or swimming stroke,…Further, [0033], [0035], [0068]: downloading a software module, which comprises at least a signal processing program and a transmission protocol program, from an application server to a sensor interfacing device or sensor hub, such as for instance a sports computer, a mobile phone or a portable digital assistant. (see also [0030]-[0031], [0085]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use cause receiving in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script as taught by Baechler. The motivation for doing so would have been in order to provide a versatile motion detecting system which can be used for a wide variety of sports and fitness monitoring applications (Baechler, [0009]).

  	Regarding claim 28, Kahn discloses a mobile user device (Fig. 2: mobile device 205) for identification of user activity comprising:
	a memory configured to store first-type sensor data relating to an activity ([0053]: The location based sensor 165 and inertial sensor 135 store sensor data 175 (e.g., acceleration measurement data and location information) in memory 110); and 
 	at least one processing core configured to: compile a message based at least partly on the first-type sensor data, cause the message to be transmitted from the mobile user device to a server external to the mobile user device ([0059], Fig. 2:  
Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205);
 	causing receiving in the mobile user device from the server a response to the message as a [user activity statistics] ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time), 
 	a machine readable instruction comprising at least two machine-readable characteristics, wherein each of the machine readable characteristics characterizes sensor data produced during a predefined activity type ([0027]: the motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities…The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking). Examples of user activity statistics include data about recent workouts, distance traveled per workout, distance traveled per day, average speed, highest speed, average incline of surface traveled, etc… Further, [0060]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)), 
 	the at least two machine-readable characteristics comprising reference data specific to a context where the mobile user device is operating ([0017]: a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations…A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor…[0028]-[0030]: One type of user activity statistic that the motion processor 120 can determine is a number of steps (or other periodic human motions) taken…a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking); and 
 	derive an estimated activity type, using the reference data specific to the context, based at least partly on sensor data by comparing the sensor data to the reference data specific to the context, for an activity which is ongoing or ended, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running ([0017]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0028], [0030]: The motion processor 120 may identify a current user activity from a plurality of identifiable user activities…a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted. Alternatively, if a sufficient number of the motion criteria are satisfied, without a number of negative events, a step may be counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking).
 	Kahn discloses cause receiving in the mobile user device from the server user activity statistics as disclosed above.
 	Kahn does not disclose:
 	cause receiving in the mobile user device from the server a machine readable instruction.  
 	However, Baechler discloses:
 	 cause receiving in the mobile user device from the server a machine readable instruction ([0015]-[0016]: motion sensor is adapted to a specific application by providing configuration data to it. The configuration data determines the way in which the one or more output signals of the accelerometer and/or the gyroscope are processed in order to obtain at least one motion parameter…possible examples of motion parameters that are determined by the motion sensor depending on the application at hand are stride speed, acceleration, velocity, stride distance, total distance, a cadence associated with pedalling, rowing, walking, running, cross-country skiing, roller skating, inline skating, ice skating, arm swinging or swimming stroke,…Further, [0033], [0035], [0068]: downloading a software module, which comprises at least a signal processing program and a transmission protocol program, from an application server to a sensor interfacing device or sensor hub, such as for instance a sports computer, a mobile phone or a portable digital assistant. (see also [0030]-[0031], [0085]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use cause receiving in the mobile user device from the server a machine readable instruction as taught by Baechler. The motivation for doing so would have been in order to provide a versatile motion detecting system which can be used for a wide variety of sports and fitness monitoring applications (Baechler, [0009]).

30.  	Regarding claim 29, Kahn discloses a non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause a mobile user device (Fig. 2: mobile device 205) to at least:
	store first-type sensor data relating to an activity ([0053]: The location based sensor 165 and inertial sensor 135 store sensor data 175 (e.g., acceleration measurement data and location information) in memory 110); and 
 	compile a message based at least partly on the first-type sensor data, cause the message to be transmitted from the mobile user device to a server external to the mobile user device ([0059], Fig. 2: Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205);
([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time), 
 	a machine readable instruction comprising at least two machine-readable characteristics, wherein each of the machine readable characteristics characterizes sensor data produced during a predefined activity type ([0027]: the motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities…The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking). Examples of user activity statistics include data about recent workouts, distance traveled per workout, distance traveled per day, average speed, highest speed, average incline of surface traveled, etc… Further, [0060]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)),
([0017]: a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations…A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor…[0028]-[0030]: One type of user activity statistic that the motion processor 120 can determine is a number of steps (or other periodic human motions) taken…a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking); and
 	derive an estimated activity type, using the reference data specific to the context, based at least partly on sensor data by comparing the sensor data to the reference data specific to the context, for an activity which is ongoing or ended, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running ([0017]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0028], [0030]: The motion processor 120 may identify a current user activity from a plurality of identifiable user activities…a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted. Alternatively, if a sufficient number of the motion criteria are satisfied, without a number of negative events, a step may be counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking). 
 	Kahn discloses cause receiving in the mobile user device from the server user activity statistics as disclosed above.
 	Kahn does not disclose:

 	However, Baechler discloses:
 	 cause receiving in the mobile user device from the server a machine readable instruction ([0015]-[0016]: motion sensor is adapted to a specific application by providing configuration data to it. The configuration data determines the way in which the one or more output signals of the accelerometer and/or the gyroscope are processed in order to obtain at least one motion parameter…possible examples of motion parameters that are determined by the motion sensor depending on the application at hand are stride speed, acceleration, velocity, stride distance, total distance, a cadence associated with pedalling, rowing, walking, running, cross-country skiing, roller skating, inline skating, ice skating, arm swinging or swimming stroke,…Further, [0033], [0035], [0068]: downloading a software module, which comprises at least a signal processing program and a transmission protocol program, from an application server to a sensor interfacing device or sensor hub, such as for instance a sports computer, a mobile phone or a portable digital assistant. (see also [0030]-[0031], [0085]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use cause receiving in the mobile user device from the server a machine readable instruction as taught by Baechler. The motivation for doing so would have been in order to provide a versatile motion detecting system which can be used for a wide variety of sports and fitness monitoring applications (Baechler, [0009]).


31.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn, in view of Baechler, in further view of Arnold et al. US 2016/0007934 (hereinafter, Arnold).

32.  	Regarding claim 7, Kahn in view of Baechler disclose the apparatus according to claim 5 as disclosed above.
 	Kahn in view of Baechler does not disclose:
 	wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data.  
 	However, Arnold discloses:
 	 wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data ([0102], [0103]: sound detection to detect patterns associated with sleeping, such as snoring, deep breathing…sound sensor).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn in view of Baechler to use wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data as taught by Arnold. The motivation for doing so would have been in order to identify user activities based on different sensor data, such as sound data (Arnold, [0103]).

  	Regarding claim 19, Kahn in view of Baechler disclose the method according to claim 17 as disclosed above.
 	Kahn in view of Baechler does not disclose:
 	wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data.  
 	However, Arnold discloses:
 	 wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data ([0103]: sound sensor).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn in view of Baechler to use wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data as taught by Arnold. The motivation for doing so would have been in order to identify user activities based on different sensor data, such as sound data (Arnold, [0103]).

34.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn, in view of Baechler, in view of Dracup et al. US 2013/0060167 (hereinafter, Dracup).

35.	Regarding claim 11, Kahn in view of Baechler disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the at least one processing core is configured to determine that an activity session has ended ([0068], [0103]: determine whether a user activity has ended. Such a determination may be made by the mobile device).
 	Kahn in view of Baechler does not disclose:
 	wherein the at least one processing core is configured to cause the memory to delete the machine readable instruction responsive to a determination that an activity session has ended.  
 	However, Dracup discloses:
 	 wherein the at least one processing core is configured to cause the memory to delete the machine readable instruction responsive to a determination that an activity session has ended ([0052], [0065]: downloading an algorithm to the mobile device 22 tailored to that user 12, updating the mobile device with the optimal available abnormal motion detection algorithm for that user, periodically activating device sensors in listening mode, keeping device sensors active in the event that abnormal motion characteristic patterns are detected, detecting whether abnormal motion characteristic patterns occur, recording sensor data, uploading sensor data), where the Examiner interprets that updating the mobile device with the optimal available abnormal motion detection algorithm is equivalent to deleting the machine readable instruction.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn in view of Baechler to use wherein the at least one processing core is configured to cause the memory to delete the machine readable instruction responsive to a determination that an activity session has ended as taught by Dracup. One would have been 

Conclusion
  
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864